Cureton, Judge,
dissenting:
Because I do not view the affidavit as sufficient, I must respectfully dissent. The State concedes that based on the record presented to us, the magistrate had only the affidavit of Agent Vaught before him when he found probable cause to issue the warrant.
The law is clear that if Stanley had been an unidentified informant, his reliability would have had to have been vouched for in some way. State v. Johnson, 302 S.C. 243, 395 S.E. (2d) 167 (1990). The majority concludes, however, that the act of naming Stanley as the informant in the affidavit serves to validate his reliability. I do not think that the naming of an informant, standing alone, does much to substantiate the credibility of the informant. Here, there is no indication Stanley was known to either Agent Vaught or the magistrate. Thus, from the standpoint of the issuing magistrate, the name John Doe would have been just as meaningful.
My research of South Carolina cases uncovered only one case where the name of the informant had been stated in the affidavit and was a consideration in the finding of probable cause to issue a search warrant. In State v. Owen, 275 S.C. 586, 274 S.E. (2d) 510 (1981), the named informant was the son of a participant in an interstate drug trafficking operation and had furnished local police, through a Georgia Sheriff, detailed information on the movement of a shipment of drugs. In addressing the reliability of the informant, the Court stated:
The status of the Sheriff’s informer (son of the alleged driver of the marijuana laden truck) showed a capacity and relationship which would prompt belief in his opportunity to know the facts and in the reliability of his information; the information given by the informer implicated his own father in a serious crime.
Id., 275 S.C. at 590, 274 S.E. (2d) at 512.
Here, as a threshold matter, Vaught’s affidavit gives no hint of Stanley’s relationship to either Gause or the premises where he allegedly observed the presence of the stolen weapons. There is no indication he lived at the premises in question, or had been inside the premises. There is certainly *207no basis stated in the affidavit for his knowledge of where cocaine would be found on the premises. Stanley did not indicate he had personally seen drugs on the premises.
The majority first holds the affidavit describes with particularity the caliber and type of weapons. I observe that the weapon, aside from the Derringer, are identified only by caliber. No other identifying features of the weapons are contained in the affidavit. Considering the general availability of weapons bearing these calibers, Vaught’s statement that the three weapons met the description of the weapons stolen from the Atlantic Beach Police Department is conclusory. Likewise, the statement quoting Stanley as saying cocaine was usually kept on the premises is conclusory. Mere conclusory statements which give a magistrate no basis to make a judgment regarding probable cause are insufficient. State v. Smith, 301 S.C. 371, 373, 392 S.E (2d) 182, 183 (1990).
Secondly, the majority holds, and cites authority for the holding,1 that a nonconfidential informant should be given a higher level of credibility than a confidential informant because he exposes himself to public view and possible civil and criminal liability should the information prove to be false. While that may be true to some extent, an argument can be just as forcibly made that an issuing magistrate should give more deference to the sworn statement of a police officer that a particular informant is known to him, has furnished reliable information in the past, and is therefore likely to be telling the truth presently, than to an informant who is unknown to both the magistrate and the police affiant, but for whatever reason has given his name to the police.
Thirdly, the majority concludes that Stanley’s reliability is bolstered by the fact that he was not a paid informant and because he had no ulterior motive for making a statement to the police. I cannot discern either of these facts from the affidavit. The affidavit gives no indication of whether or not Stanley was paid. Likewise, no judgment can be made as to his motives. The affidavit states he was given his Miranda rights. A *208logical inference to be drawn from this act is that the police somehow suspected his involvement in the crimes under investigation. Certainly, under these circumstances, Stanley is not entitled to the inference that he was a “citizen-informer” who is more deserving of belief than the typical “informer of the criminal milieu.” 1 LaFave, Search and Seizure § 3.3 (2d ed. 1987).
I cannot say that the magistrate in this case was able to make a practical, common sense decision as to whether, under the totality of the circumstances as set forth in Vaught’s affidavit, there was a fair probability that evidence of a crime would be found at the apartment searched. Illinois v. Gates, 462 U.S. 213, 103 S.Ct. 2317, 76 L.Ed. (2d) 527 (1983). Nevertheless, the law provides that when the affidavit alone is insufficient to establish probable cause, it may be supplemented by sworn oral testimony before the magistrate. State v. Crane, 296 S.C. 336, 372 S.E. (2d) 587 (1988); State v. McKnight, 291 S.C. 110, 352 S.E 92d) 471 (1987). Because there is an indication in the record that other evidence corroborating Stanley’ statement may have been related to the issuing magistrate, I would remand for a Johnson hearing to determine what information, if any, was furnished to the magistrate in addition to the affidavit. The State argues this approach as an alternative disposition of the issue in this case. Moreover, the trial court’s determination that the magistrate had probable cause to issue the warrant is premised on his belief that the affidavit was supplemented with other information furnished to the magistrate.

 In the case of State v. Daley, 189 Conn. 717, 458 A. (2d) 1147 (1983), cited by the majority, the Court found that significant portions of the informant’s statement had been verified from independent reliable sources and it was reasonable to infer the accuracy of the remainder of the statement for the purpose of finding probable cause.